Casey, J.
Appeal from an order of the Supreme Court at Special Term (Hughes, J.), entered September 18, 1984 in Albany County, which denied plaintiff’s motion for summary judgment and dismissed plaintiff’s second and sixth causes of action.
Plaintiff, an attorney, seeks to recover the fees for legal research and writing on two separate projects which he performed at the requests of the individual defendants, also attorneys. The second and sixth causes of action seek recovery of the *983fees relating to the two projects by reference to annexed schedules itemizing the alleged services and alleged agreed-upon price, pursuant to CPLR 3016 (f). Upon plaintiff’s motion for summary judgment, Special Term, citing Smitas v Rickett (102 AD2d 928), dismissed these two causes of action, concluding that CPLR 3016 (f) could not be used by an attorney in an action to recover for professional services since a fee arrangement between an attorney and client is not a standard commercial contract, but, rather, is always subject to the scrutiny of the court.
Irrespective of the propriety of the use of CPLR 3016 (f) in the ordinary attorney-client situation, we see no reason to preclude its use where, as here, the fee arrangement is among attorneys for the performance of legal research and writing. However, since the parties’ pleadings and moving papers raise material issues of fact concerning the nature and extent of the services agreed to by defendants and the reasonable value of those services, plaintiff was not entitled to summary judgment on the second and sixth causes of action (see, Pump Man v Village of Lake George, 73 AD2d 744). The existence of these factual issues, accompanied by defendants’ allegations that they objected to the bills submitted by plaintiff, also support Special Term’s denial of summary judgment to plaintiff on the first and fifth causes of action based upon an account stated (cf. Fink, Weinberger, Fredman, Berman & Lowell v Petrides, 80 AD2d 781, appeal dismissed 53 NY2d 1028).
Order modified, on the law, without costs, by deleting the first decretal paragraph and by omitting the word “other” from the second decretal paragraph, and, as so modified, affirmed. Mahoney, P. J., Kane, Casey and Levine, JJ., concur; Weiss, J., not taking part.